                        UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

SANDRO VUKOSAVLJEVIC,                         )
                                              )
                       PETITIONER,            )
       v.                                     )       No. 2:14-cr-00030-GZS
                                              )           2:19-cv-00253-GZS
UNITED STATES OF AMERICA.,                    )
                                              )
                       RESPONDENT.            )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 107) filed December 4, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that:

       1. Based on the analysis contained in the Magistrate Judge’s Recommended

            Decision, the Court FINDS that an evidentiary hearing is not warranted;

       2. It is hereby ORDERED that Petitioner’s Motion for Writ of Error Coram Nobis

            (ECF No. 102) is hereby DENIED.

       3. It is hereby ORDERED that a certificate of appealability pursuant to Rule 11

            of the Rules Governing Section 2255 cases is DENIED because there is no

            substantial showing of the denial of a constitutional right within the meaning of

            28 U.S.C. §2253(c)(2).

                                                      _/s/ George Z. Singal        __
                                                      United States District Judge

Dated this 2nd day of January, 2020.
